Case 2:18-cv-00499-JLB-MRM Document 126 Filed 08/18/20 Page 1 of 3 PageID 1147




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION


 TRANSPORTATION ALLIANCE
 BANK, INC.,

       Plaintiff,

 v.                                            CASE NO. 2:18-cv-00499-FtM-66MRM

 PEEWEE’S SERVICES CORP.,
 et al.,

       Defendants.
 _________________________________/


                                        ORDER

       A July 29, 2020 report (Doc. 123) recommends granting-in-part and denying-

 in-part the plaintiff’s motion (Doc. 101) for default judgment against Victor George

 (“V. George”) and motion (116) for default judgment against Peewee’s Hauling, Inc.

 (“PHI”), Peewee’s Services Corp. (“PSC”), Marlowe F. Vargas, and Shannon George

 (“S. George”). More than fourteen days have passed since entry of the report and

 recommendation, and no party objects.

       Following a de novo review, the report and recommendation (Doc. 123) is

 ADOPTED. For the reasons stated in Judge McCoy’s thorough and well-reasoned

 report, the motions (Docs. 101 and 116) for default judgment are GRANTED-IN-

 PART and DENIED-IN-PART, and the clerk is directed to enter default judgment

 for the plaintiff and against the various defendants as follows:

              a. Against PHI on Counts I and II;
Case 2:18-cv-00499-JLB-MRM Document 126 Filed 08/18/20 Page 2 of 3 PageID 1148




              b. Against S. George, PHI, and Vargas on count IV,

              c. Against PHI, PSC, Vargas, and S. George on Count V;

              d. Against S. George on Count VII;

              e. Against all defendants on Count VIII.

       The clerk is directed to award judgment for the plaintiff and against all

 defendants for the following amounts:

              a. Principal in the amount of $168,202.48;

              b. $73,756.79 in accrued interest as of April 20, 2020, with interest

       accruing at a rate of $84.10 per day through entry of final judgment;

              c. Late fees and early termination fees in the amount of $10,976.80;

       and

              d. Post-judgment interest accruing under 28 U.S.C. § 1961.

       The plaintiff’s request for fees and costs against PHI and S. George is

 DENIED WITHOUT PREJUDICE. The plaintiff may renew its motion supported

 by adequate documentation as to the appropriate amount of fees and costs to be

 awarded. Also, the plaintiff’s request for fees and costs against V. George, Vargas,

 and PSC is DENIED.

       The plaintiff is recognized as the holder and owner of the Commercial

 Security Agreement, which grants the plaintiff a security interest in a 2016 Mack

 GU713 Tractor (VIN 1M2AX04C4GM028158). (Doc. 86-2)
Case 2:18-cv-00499-JLB-MRM Document 126 Filed 08/18/20 Page 3 of 3 PageID 1149




        The court reserves (1) ordering a judicial foreclosure sale of the collateral or

 (2) requiring the defendants to produce the collateral until the plaintiff certifies it

 has not or cannot execute on its money judgment.

        Finally, the motions for default judgment are denied to the extent that they

 seek any greater or different relief than ordered herein.

        No later than AUGUST 28, 2020, the plaintiff must file a notice with the

 court specifying the status of this action and how it plans to proceed henceforth in

 light of this order.

        ORDERED in Fort Myers, Florida, on August 18, 2020.
